               Case 1:19-cv-00492-EPG Document 25 Filed 04/24/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11
                                                     )       Case No.: 1:19-cv-00492-EPG
12   FERNANDO GONZALEZ,                              )
                                                     )
13                   Plaintiff,                      )       ORDER RE JOINT STIPULATION FOR
                                                     )       EXTENSION OF TIME TO RESPOND TO
14        vs.                                        )       PLAINTIFF’S OPENING BRIEF
     ANDREW SAUL,                                    )
15   Commissioner of Social Security,                )       (ECF No. 24)
                                                     )
16                                                   )
                     Defendant.                      )
17                                                   )
18           Pursuant to the stipulation of the parties (ECF No. 24), and finding good cause exists, IT
19   IS ORDERED that the time for Defendant to respond to Plaintiff’s Opening Brief is extended
20   from April 23, 2020, to April 24, 2020. All subsequent deadlines are extended accordingly.
21
     IT IS SO ORDERED.
22
23
         Dated:     April 24, 2020                                 /s/
24                                                           UNITED STATES MAGISTRATE JUDGE

25
26
27
28
     Order for Extension of Time                                            Case No 1:19-cv-00492-EPG

                                                         1
